Title: Authority to Collect Clothing, 1 November 1777
From: Washington, George
To: 



Head Quarters [Whitemarsh, Pa., c.1] Novr 1777.

By Virtue of the powers Vested in me by the Honorable Congress I hereby Authorize  to Collect all such blankets Shoes, Stockings and other Cloathing Suitable to the Use of the Army, within the Counties of  in the State of Pensilvania, As the Inhabitants Can spare without greatly distressing their families. In doing this you are to take Care, that, the unfreindly Quakers and others Notoriously disaffected to the Cause of American Liberty do not escape your Vigilance: You are to give Certificates to the Inhabitants of the Quantity & Value of each Species you receive from them, directed to James Mease Esqr. Clothier General at Lancaster of which you are to keep an Exact Entry: And at the End of this Service you are to Make an Exact Return of Each Certificate to the Clothier General and another to me. Whatever Blankets & Clothing you may Collect, is to be sent with an account of it, to the Commanding Officer of the Brigade you belong to.
